Title: To Thomas Jefferson from James Lewis, 16 February 1808
From: Lewis, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York Febuary 16th 1808
                  
                  After my respects to you and yours I take the boldness to write to you to inform you that since the embargo has been Laid that it has made buisiness so dull that I have not been able to Suport my famley and are obliged to Solicit Suport from some body and know of no person better than your Exlancy before the embargo I was able to Support my wife & seven Children but since I am not able to procure work of any kind and I now pray your Excelency will not Suffer a famley to want who is atrying to Defend the Liberty that has been so dearly bought by the Sons of america I was a Soldier all the american war and am ready to Lift my musquit again Should there be any invation I was Last war at the battles of bunkers Hill Brandywine & Long Iland I Have no more at present but pray your excelency would Send Somthing for your Subjects to Live on and as in duty Bound I Shall pray for your excelencys helth & happyness & remain your Most obedient humble Servent
                  
                     James Lewis 
                     
                  
                  
                     If your Excelency is good anuff to write to me pleas to direct your Leter to me to the Care of Thomas Mooney No. 123 Mott Street grocer
                  
               